Citation Nr: 1748175	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for a low back (lumbar spine) disorder as secondary to service-connected bilateral cavus disease of the feet.

2.  Service connection for a right knee disorder as secondary to service-connected bilateral cavus disease of the feet.

3.  Service connection for a left knee disorder as secondary to service-connected bilateral cavus disease of the feet.

4.  Service connection for a right hip disorder as secondary to service-connected bilateral cavus disease of the feet.

5.  Service connection for a left hip disorder as secondary to service-connected bilateral cavus disease of the feet.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran (appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to
December 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.

In November 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record. 

In March 2016, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide VA examinations with opinions.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the March 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has current disabilities of degenerative arthritis of the lumbar spine, knees, and hips.

2. The current disabilities of degenerative arthritis of the lumbar spine, knees, and hips are not proximately due to or worsened in severity beyond normal progression of the respective disease by the service-connected cavus disease of the feet.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder as secondary to service-connected bilateral cavus disease of the feet are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

2. The criteria for service connection for a right knee disorder as secondary to service-connected bilateral cavus disease of the feet are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

3. The criteria for service connection for a left knee disorder as secondary to service-connected bilateral cavus disease of the feet are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

4. The criteria for service connection for a right hip disorder as secondary to service-connected bilateral cavus disease of the feet are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

5. The criteria for service connection for a left hip disorder as secondary to service-connected bilateral cavus disease of the feet are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a May 2010 letter sent prior to the initial adjudication of the claims in August 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

VA most recently examined the Veteran's lumbar spine, knees, and hips in May 2016.  The Board finds that the above-referenced examination and opinion reports are adequate for the purpose of deciding the appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the claimed lumbar spine, bilateral hip, and bilateral knee disabilities.  The above-referenced VA examination and opinion reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinions reached by the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lumbar Spine, Bilateral Knee, and Bilateral Hip Disorders

The Veteran and representative contend that the Veteran has current disabilities of the low back, knees, and hips that are secondary to the service-connected cavus disease of the feet.  Specifically, the contention is that the cavus disease has caused abnormal standing and walking for years, with residual effects on the low back, hips, and knees.  See September 2009 VA Form 21-4138; September 2009 Veteran statement; September 2010 notice of disagreement; December 2013 VA Form 9; November 2015 Board hearing transcript.  

The Board finds that the Veteran has current disabilities of the lumbar spine, knees, and hips.  The May 2016 VA examination reports show diagnoses of degenerative arthritis of the lumbar spine, knees, and hips.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current disabilities of the lumbar spine, knees, and hips are proximately due to or worsened in severity beyond normal progression of the respective disease by the service-connected cavus disease of the feet.  The May 2016 VA examiner opined that the current lumbar spine, bilateral knee, and bilateral hip disabilities are less as likely as not secondary to, residual of, related to, or aggravated beyond natural progression of the respective disease by the service-connected pes cavus disease of the feet.  The May 2016 VA examiner reasoned that the Veteran has mild to moderate arthritic changes in the lumbar spine, knees, and hips, which are not unusual for the Veteran's age, as well as his occupational history as a barber, which involved prolonged standing.  The May 2016 VA examiner noted that more pronounced changes in the lower spine, knees, and hips would be anticipated if the lumbar spine, bilateral knee, and bilateral hip disabilities were related to mechanical strain from an antalgic gait.  The May 2016 VA examiner opined that it is more likely that the lumbar spine, bilateral knee, and bilateral hip disabilities are a result of aging, as well as the type of work performed by the as barber.  

The Board finds that the May 2016 VA opinion is highly probative on the question of whether the lumbar spine, bilateral hip, and bilateral hip disabilities are caused or aggravated by the service-connected cavus disease of the feet because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 
11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For this reason, the Board finds that the May 2016 VA opinion provides competent, credible, and probative evidence that supports the finding that the Veteran's lumbar spine, bilateral hip, and bilateral hip disabilities are not caused or aggravated by the service-connected cavus disease of the feet, that is, are not secondary to the service-connected cavus disease of the feet.  See 38 C.F.R. § 3.310. 

The Board has considered the probative value of VA treatment record purporting to provide opinions relating the current lumbar spine and bilateral hip disabilities to the service-connected cavus disease of the feet.  An October 2011 VA treatment record noted that the VA clinician indicated that the pain in the hips and back are more likely caused by the deformity in the Veteran's feet from in-service trauma to the feet that resulted from being forced to march and exercise without proper orthotics or other shoe gear to protect the feet.  See also March 2011 VA treatment record.  A June 2012 VA treatment record noted that the VA clinician suggested that the problems the Veteran has had with the feet have now affected his spine and suggested the Veteran obtain x-rays of the back in order to check for degenerative disc disease.  The Board accords no probative value to these purported opinions in the March 2011, October 2011, and June 2011 VA treatment records because they are not supported by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Insomuch as the Veteran asserts that the lumbar spine, bilateral knee, and bilateral hip disabilities are secondary to the service-connected cavus disease of the feet, the Board finds that, under the specific facts of this case, the Veteran is not competent to relate the currently-diagnosed lumbar spine, bilateral knee, and bilateral hip disabilities to the service-connected cavus disease of the feet.  While the Veteran is competent to describe current symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as degenerative arthritis of the lumbar spine, hips, and knees, and their relationship to the service-connected cavus disease of the feet, or to differentiate the symptoms from the aging process.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system and specific joints, which the Veteran is not shown to have.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

In consideration of the foregoing discussion and analysis, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for the lumbar spine, bilateral hip, and bilateral knee disabilities as due to the service-connected cavus disease of the feet.  As such, the claims must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board does not reach the theory of direct service connection because the Veteran has not asserted that the lumbar spine, bilateral hip, and bilateral knee disabilities were incurred in service, and has contended only that the lumbar spine, bilateral hip, and bilateral knee disabilities are secondary to the service-connected cavus disease of the feet.  See September 2009 VA Form 21-4138; September 2009 Veteran statement; September 2010 notice of disagreement; December 2013 VA Form 9; November 2015 Board hearing transcript.  During the November 2015 Board hearing, the Veteran asserted that the lumbar spine, bilateral knee, and bilateral hip disabilities did not start in service and reiterated his contentions that the lumbar spine, bilateral hip, and bilateral knee disabilities are secondary to the service-connected pes cavus disease of the feet.  There is no evidence that raises the theory of direct service connection or suggests a direct relationship to service.  See 38 C.F.R. § 3.303(d).  The language in the purported medical opinions that references in-service injury does so only in reference to the bilateral foot disability having been incurred in service, but do not suggest the occurrence of other injuries to the back, hips, or knees during service.  Moreover, the evidence does not suggest in-service injury or disease, or chronic in service symptoms or continuous post-service symptoms or symptoms manifesting to a degree of 10 percent within one year of service to raise a theory of presumptive service connection for lumbar spine, bilateral hip, and bilateral knee degenerative joint disease.  Likewise, the Veteran has not asserted that symptoms of lumbar spine, bilateral hip, and bilateral knee degenerative joint disease were "chronic" in service or "continuous" since 

separation from service, or that symptoms of lumbar spine, bilateral hip, and bilateral knee degenerative joint disease began to manifest within one year of service separation.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).


ORDER

Service connection for a low back disorder as secondary to service-connected bilateral cavus disease of the feet is denied.

Service connection for a right knee disorder as secondary to service-connected bilateral cavus disease of the feet is denied.

Service connection for a left knee disorder as secondary to service-connected bilateral cavus disease of the feet is denied.

Service connection for a right hip disorder as secondary to service-connected bilateral cavus disease of the feet is denied.

Service connection for a left hip disorder as secondary to service-connected bilateral cavus disease of the feet is denied.


REMAND

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2017). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2017).

The Veteran contends that a TDIU is warranted because he is unemployable due to the service-connected disabilities.  Specifically, the Veteran asserted that he stopped working full time in January 2002 and became too disabled to work in February 2016 as a result of the service-connected disabilities of the feet and ankles.  See, e.g., August 2016 VA Form 21-8940.

The service-connected disabilities are cavus disease of both feet (rated at 30 percent from October 26, 2007 to April 8, 2009, and 50 percent from April 8, 2009); tendonitis (left Achilles/peroneal/posterior tibial) (rated at 10 percent from September 17, 2009); and tendonitis (right achilles/peroneal/posterior tibial) (rated at 0 percent from September 17, 2009).  

There is some evidence that has some tendency to show that the service-connected disabilities may have rendered the Veteran unemployable.  In an April 2014 letter, Dr. C.P. noted that the Veteran was a barber and that the service-connected disabilities of the feet and ankles interfered with his ability to perform work duties.  Specifically, Dr. C.P. indicated that the Veteran has bilateral foot pain and inability to tolerate prolonged standing as required for his profession as a barber.  Dr. C.P. recommended that the Veteran should not stand or walk for prolonged periods of time as a result of the service-connected disabilities.  See also April 2013 and February 2014 statements by Dr. C.R.; April 2014 statement by Dr. T.B.; October 2011 and March 2012 VA treatment records by Dr. K.B.  The March 2012 VA examiner opined that the Veteran's chronic foot problem is a disabling condition, and is one of the predominant factors limiting his employment, by limiting the ability to stand and work.  The March 2012 VA examiner further opined that the bilateral foot disability is the predominant disability contributing greater than 50 percent limitation to his unemployability.  In March 2013, Dr. A.M. noted that the Veteran has had chronic bilateral foot pain for many years and cannot stand for long periods of time and, as a result, is no longer able to work as a barber because it requires prolonged standing. 
 
Based on the foregoing, the Board finds some evidence to suggest that the Veteran may be unemployable due to the service-connected disabilities; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. 
§ 4.16(b).  
  
Accordingly, the issue of a TDIU is REMANDED for the following actions:

1. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).  

2. After the requested adjudication has been completed, the issue of entitlement to a TDIU should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


